Motion Granted; Order filed October 22, 2019.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00062-CV
                                   ____________

          IN THE INTEREST OF L.C.L. AND M.E.M., CHILDREN


                    On Appeal from the 315th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2016-03785J

                              EN BANC ORDER

      On July 16, 2019, this court issued a Majority Opinion and a Judgment in this
appeal. On July 31, 2019, appellant, F.L., filed “Appellant’s Motion for en banc
Reconsideration.” On September 24, 2019, one panel member issued a Dissenting
Opinion. On October 7, 2019, appellee the Department of Family and Protective
Services filed a response to appellant’s motion for en banc reconsideration.

      A majority of the court’s members have voted to reconsider the case en banc.
Therefore, we GRANT appellant’s motion for en banc reconsideration. We
ORDER that the case be resubmitted to the court for en banc reconsideration and
disposition with oral argument on November 18, 2019 at 1:30 p.m.

                                             PER CURIAM



En Banc Court consists of Chief Justice Frost and Justices Christopher, Wise, Jewell,
Bourliot, Zimmerer, Spain, Hassan, and Poissant. Justices Bourliot, Zimmerer,
Spain, Hassan, and Poissant join the En Banc Order. Chief Justice Frost and Justices
Christopher, Wise, and Jewell dissent to the En Banc Order. Justice Christopher
authors a Dissenting Opinion, in which Justices Wise and Jewell join.
Publish.